      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 1 of 9 PageID #:26


                                                                FIL/2E0D
                                                                       20
                                                                                         PJ
                                                                    7/7
                                                                            . BRUTO    N
                                                                  THOMA.SDG
                                                                          IS T R IC T COURT
                                                               CLERK, U.S




                                                       1:20-cv-03871
                                                      Honorable Manish S. Shah




LEGAL\46379176\1
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 2 of 9 PageID #:27




LEGAL\46379176\1                        -2-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 3 of 9 PageID #:28




LEGAL\46379176\1                        -3-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 4 of 9 PageID #:29




LEGAL\46379176\1                        -4-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 5 of 9 PageID #:30




LEGAL\46379176\1                        -5-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 6 of 9 PageID #:31




LEGAL\46379176\1                        -6-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 7 of 9 PageID #:32




LEGAL\46379176\1                        -7-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 8 of 9 PageID #:33




LEGAL\46379176\1                        -8-
      Case: 1:20-cv-03871 Document #: 9 Filed: 07/07/20 Page 9 of 9 PageID #:34




                                              Christopher S. Hennessy (6237293)
                                              Jonathan M. Levy (6313350)

                                              123 North Wacker Drive, Suite 1800
                                              Chicago, IL 60606
                                              Tel: (312) 382-3100
                                              Fax: (312) 382-8910
                                              Email: chennessy@cozen.com
Attorneys for Plaintiff                       Email: jlevy@cozen.com
                                              Attorneys for Plaintiff




LEGAL\46379176\1                        -9-
